DECISION
DORAN, J.
Eor that part of plaintiff’s elaim not represented by his checks, I do not think it clear that the evidence preponderates in favor of plaintiff. A verdict for plaintiff for the debt represented by the ehecks I should not disturb, but plaintiff testified to credits in defendant’s favor amounting to about $141. If interest is allowed on the ehecks from their dates, it is impossible with any accuracy to make rests for deduction of the credits. The plaintiff was a most difficult witness to understand. I have not data of sufficient certainty to attempt to make a remittitur.
Motion for new trial granted.